Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 13 May 2021 has been entered and fully considered. Claims 1-23 are pending, of which claims 1-10, 18, 19, and 21 are withdrawn and of which claim 23 is a new claim. The amendment is fully supported by the specification.

Response to Arguments
Applicant’s arguments filed May 13, 2021, have been fully considered but they are not persuasive. Applicant argues that neither Kao nor Stirling disclose the newly added limitations of the independent claims. The Examiner respectfully disagrees. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case, the position is determined by Kao as stated in the rejection below. Stirling is used for setting different parameters based on the motion state of the mobile device (in order for Kao to determine the position information). Please see complete rejection below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 11, 12, 13, 20, and 22 is/are rejected under 35 U.S.C. 103 as being obvious over US 2014/0171107 A1 to KAO et al. in view of US 2008/0214360 A1 to Stirling et al., cited in the IDS submitted 23 January 2020.
Regarding Claim 11, KAO discloses A method performed by at least one apparatus, the method comprising: obtaining (a) a plurality of radio measurements of radio node signals observable at a mobile device or (b) information representative of the plurality of radio measurements of radio node signals observable at the mobile device (para 0033 -- mobile wireless device collects signal strength of wireless signals in current environment, para 0035, lines 18-19 -- collects signal strength);
obtaining a motion state of the mobile device, the motion state comprising an indication of a motion type selected from a plurality of motion types based on (a) motion measurement data indicative of motion of the mobile device, or (b) information representative of motion of the mobile device (para 0033 -- collects orientation and rotation angle; para 0035, lines 20-22 -- whether device is moving (state), number of steps and move distance); 
and determining a position estimate of the mobile device at least based on (a) at least some of the obtained plurality of radio measurements or information representative of the plurality of radio measurements and (b) the obtained motion state of the mobile device (para 0033 -- information used to identify location; para 0035, lines 26-28 -- position of mobile device based on measurements).  
Although Kao does not specifically disclose each of the plurality of motion types corresponding to a respective degree of motion and setting at least one parameter for use in at least determining a position estimate of the mobile device, the at least one parameter set based 
In particular, Stirling discloses each of the plurality of motion types corresponding to a degree of motion (para 0102 -- motion can be classified as cyclical; para 0104 -- can classify striding motion);  and setting at least one parameter for use in at least determining a position estimate of the mobile device, the at least one parameter set based at least on the obtained motion state of the mobile device (Figs. 18, 19, and 20 -- depicting models for jogging/running and walking for different users and how parameters of a certain motion state are used to predict continued motion; para 0130 -- dynamic estimation of motion parameters used for modeling).
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of Kao to include classification and parameters based on the obtained motion state as disclosed by Stirling, in order to allow a device to estimate motion parameters if the receiver is disabled or unable to receive signals from another source. Such limitations allow devices to efficiently generate a motion model to correlate parameters estimated using different signal sources (Stirling, para 0003, 0007).
Regarding Claim 12, Kao and Stirling disclose the method of claim 11. Kao further discloses wherein the determining of a position estimate of the mobile device is performed by a positioning algorithm and the positioning algorithm takes into account the motion state of the mobile device (para 0035 -- algorithm takes into account collected information to determine position).  
Regarding Claim 13, Kao and Stirling disclose the method of claim 12. Kao further discloses wherein at least one parameter of the positioning algorithm for determining the position estimate of the mobile device is influenced by the motion state of the mobile device (para 0035 -- algorithm takes into account collected information to determine position, including IMU information/parameters which are used to determine location).
Claim 20 is rejected for the same reasons as claim 11 because it is directed to the apparatus that performs the method of claim 11, and Kao further discloses a processor and memory (Fig 1, para 0028).
Claim 22 is rejected for the same reasons as claim 11 because it includes similar limitations and Kao further discloses A computer readable storage medium in which computer program code is stored, the computer program code, when executed by a processor, causing an apparatus to perform a method according to claim 11 (Fig 1, para 0028).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kao in view of Stirling, and further in view of US 2005/0136845 A1 to MASUOKA.
Regarding Claim 14, Kao and Stirling disclose the method of claim 13. Although neither specifically disclose wherein the at least one parameter is or comprises at least one of - a noise parameter of the positioning algorithm; - a variability parameter of the positioning algorithm; - a covariance parameter of the positioning algorithm; and/or - a parameter of the positioning algorithm indicating a covariance of a noise, these limitations are considered obvious over Masuoka.  
In particular, Masuoka discloses wherein the at least one parameter is or comprises at least one of - a noise parameter of the positioning algorithm; - a variability parameter of the positioning algorithm; - a covariance parameter of the positioning algorithm; and/or - a parameter of the positioning algorithm indicating a covariance of a noise (para 0107 -- takes into account noise, which logically changes with movement; para 0172 -- algorithm takes into account various parameters, such as background noise, variations in measurements).
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of Kao and Stirling to include taking into account various parameters during position measurements, in order to more accurately determine position of devices. Such limitations are notoriously well known tin the art and commonly used to take into .

Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kao in view of Stirling, and further in view of US 6,609,080 B1 to SYRIJÁIRINNE.
Regarding Claim 15, Kao and Stirling disclose the method of claim 13, but does not specifically disclose wherein the method comprises: setting the at least one parameter utilized by the positioning algorithm for determining the position estimate of the mobile device to a respective first value, in case the motion state corresponds to a first motion type, setting the at least one parameter utilized by the positioning algorithm for determining the position estimate of the mobile device to a respective second value, in case the motion state corresponds to a second motion type indicating more movement than the first motion type.  However, these limitations are considered obvious over Syrijáirinne.
In particular, Syrijáirinne discloses setting the at least one parameter utilized by the positioning algorithm for determining the position estimate of the mobile device to a respective first value, in case the motion state corresponds to a first motion type (col 2, ln 25-27 -- uses motion models to filter and estimate motion, then mixes state estimates to provide next state estimate; col 5, ln 10-15 -- uses one model when not moving; col 5, ln 23-25 -- uses another model when moving at a constant speed), 
setting the at least one parameter utilized by the positioning algorithm for determining the position estimate of the mobile device to a respective second value, in case the motion state corresponds to a second motion type indicating more movement than the first motion type (col 2, ln 25-27 -- uses motion models to filter and estimate motion, then mixes state estimates to provide next state estimate; col 5, ln 10-15 -- uses one model when not moving; col 5, ln 23-25 -- uses another model when moving at a constant speed).
(see Syrijáirinne, col 2, ln 5-13). Such limitations are notoriously well known tin the art and commonly used to increase efficiency when determining location of an object that may or may not be moving.
Regarding Claim 23, Kao, Sterling, and Syrijáirinne disclose the method of claim 15. Syrijáirinne further discloses further comprising setting the at least one parameter utilized by the positioning algorithm for determining the position estimate of the mobile device to a respective third value, in case the motion state corresponds to a third motion type indicating more movement than the second motion type (col 2, ln 25-27 -- uses motion models to filter and estimate motion, then mixes state estimates to provide next state estimate; col 5, ln 10-15 -- uses one model when not moving; col 5, ln 23-25 -- uses another model when moving at a constant speed).
Regarding Claim 16, Kao and Stirling disclose the method of claim 12, but do not specifically disclose wherein a degree of filtering, dampening, smoothing and/or averaging applied by the positioning algorithm for determining the position estimate of the mobile device is determined based at least in part on the motion state.  
However, these limitations are disclosed by Syrijáirinne. In particular, Syrijáirinne discloses wherein the motion state influences a degree of filtering, dampening, smoothing and/or averaging applied by the positioning algorithm for determining the position estimate of the mobile device (col 2, ln 25-27 -- uses motion models to filter and estimate motion, then mixes state estimates to provide next state estimate; col 5, ln 10-15 -- uses one model when not moving; col 5, ln 23-25 -- uses another model when moving at a constant speed).
 Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of Kao and Stirling to include influencing the positioning algorithm (see Syrijáirinne, col 2, ln 5-13). Such limitations are notoriously well known in the art and commonly used to increase efficiency when determining location of an object that may or may not be moving.
Regarding Claim 17, Kao and Stirling disclose the method of claim 11, but do not specifically disclose wherein the determining of a position estimate of the mobile device employs a filtering or smoothing algorithm.
However, these limitations are disclosed by Syrijáirinne. In particular, Syrijáirinne discloses determining of a position estimate of the mobile device employs a filtering or smoothing algorithm (col 1, ln 45-50; col 2, ln 4-15 -- Kalman-based positioning filter).
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of Kao and Stirling to include using different parameter values based on the movement status, in order to maintain consistency in measurements even if the movement of the object changes significantly (see Syrijáirinne, col 2, ln 5-13). Such limitations are notoriously well known tin the art and commonly used to increase efficiency when determining location of an object that may or may not be moving.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2015/0312719 A1 to Cho discloses calculating the Kalman gain using a covariance matrix using velocity information of an electronic device, where velocity is obtained from a sensor or estimated velocity based on the movement of the electronic device.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERICA NAVAR/            Primary Examiner, Art Unit 2643